                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION-DETROIT

IN RE:

William Harrison,                                                         CHAPTER 7
                                                                          CASE NO: 20-48022
                                                                          JUDGE: Oxholm
       Debtor.
__________________________________/

                             NOTICE OF HEARING ON OBJECTION TO CLAIM

         Debtor, William Harrison, has filed an objection to a Proof of Claim in this bankruptcy case.

        Your claim may be reduced, modified, or denied. You should read these papers carefully and discuss
them with your attorney, if you have one.

        If you do not want the court to deny or change your claim, then on or before April 8, 2021 you or your
lawyer must:

         1.       File with the court a written response to the objection, explaining your position, at:

                           U.S. Bankruptcy Court
                           211 W. Fort
                           Detroit, MI 48226

                  If you mail your response to the court for filing, you must mail it early enough so that
                  the court will receive it on or before the date stated above.

                  You must also mail a copy to:

                           Mark H. Shapiro, 25925 Telegraph Road, Suite 203, Southfield, MI 48033-2518
                           Michael Benkstein, 24370 Northwestern Hwy, Southfield, MI 48075

         2.       Attend the hearing on the objection, Scheduled for April 15, 2021 at 10:00 a.m., in Courtroom
                  1875, United States Bankruptcy Court, 211 W. Fort, Detroit, Michigan, unless your
                  attendance is excused by mutual agreement between yourself and the objector's attorney. (Unless
                  the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference
                  only; neither testimony, nor other evidence will be received. A pre-trial scheduling order may be
                  issued as a result of the pre-trial conference.)

        If you or your attorneys do not take these steps, the Court may deem that you do not oppose the
objection to your claim, in which event the hearing will be canceled, and the objections sustained.


Dated: March 11, 2021                                           /s/ Michael Benkstein
                                                                Michael Benkstein (P69778)
                                                                The Law Offices of Joumana Kayrouz, PLLC
                                                                24370 Northwestern Hwy
                                                                Southfield, MI 48075
                                                                248-557-3645
                                                                mbenkstein@joumanakayrouz.com




  20-48022-mlo           Doc 50       Filed 03/11/21         Entered 03/11/21 09:59:22               Page 1 of 5
                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION-DETROIT

IN RE:

William Harrison,                                                            CHAPTER 7
                                                                             CASE NO: 20-48022
                                                                             JUDGE: Oxholm
       Debtor.
__________________________________/

     OBJECTION TO PROOF OF CLAIM OF MICHIGAN DEPARTMENT OF TREASURY FILED
                                JANUARY 14, 2021

         Now comes Debtor, by and through his attorneys, The Law Offices of Joumana Kayrouz, PLLC, and for

his objection to the proof of claim of Creditor, Michigan Department of Treasury, states as follows:

         1.   Creditor Michigan Department of Treasury filed a Proof of Claim on January 14, 2021, PACER Claim

              8-1, which indicated Debtor has not filed his Michigan income tax returns for tax years 2017 through

              2019.

         2.   Debtor states he has filed his Michigan income tax returns for tax years 2017 through 2019.

         3.   Debtor’s Counsel has found several times in the past a debtor will have filed their income tax returns

              only to have the Michigan Department of Treasury file either a proof of claim or a notice of unfiled

              taxes, alleging the debtor had not filed income tax returns.

         4.   The way Debtor’s Counsel has resolved this type of issue in the past is to obtain from the debtor a copy

              of the income tax returns he or she filed, have the debtor sign those returns even if those returns were

              filed to the Michigan Department of Treasury electronically, and then e-mail or fax the signed copies

              of the income tax returns to either the Michigan Attorney General’s Office (when the document filed

              was a notice of unfiled tax returns) or the Michigan Department of Treasury Bankruptcy Unit (when

              the document filed was a proof of claim indicating there were unfiled income tax returns.)

         5.   In the present case, Debtor has a copy of the 2018 and 2019 Michigan income tax returns he states he

              filed to the Michigan Department of Treasury. A copy of the 2018 and 2019 Michigan income tax

              returns were provided to the Trustee prior to Debtor’s meeting of creditors as required. However,

              Debtor states he is unable to locate a copy of the 2017 Michigan income tax return he filed to the

              Michigan Department of Treasury.




  20-48022-mlo           Doc 50       Filed 03/11/21         Entered 03/11/21 09:59:22             Page 2 of 5
   6.   In past cases, when a debtor is faced with such a situation Debtor’s Counsel requests the debtor to

        obtain a copy of the applicable income tax return from his or her tax preparer.

   7.   In the present case, Debtor states his 2017 income tax return was self-prepared and he is unable to

        locate a copy of the 2017 Michigan income tax return he filed to the Michigan Department of

        Treasury.

   8.   In past cases when a debtor was faced with such a situation and indicated his or her income tax return

        was self-prepared and he or she did not retain a copy of the income tax return when he or she filed it to

        the Michigan Department of Treasury, Debtor’s Counsel had the debtor order a copy of his or her

        income tax return from the Michigan Department of Treasury. Once the debtor received a copy of the

        applicable income tax return and signed it, Debtor’s Counsel e-mailed or faxed the signed copy of the

        income tax return to either the Michigan Attorney General’s Office or the Michigan Department of

        Treasury Bankruptcy Unit as described above in paragraph 4.

   9.   The statements in paragraph 8 sound somewhat counterintuitive as the general Michigan Department

        of Treasury and the Bankruptcy Unit specifically are both part of the same organization. But the

        pattern has emerged to Debtor’s Counsel over many years: there is something about income tax returns

        which occasionally get hung-up in the Michigan Department of Treasury when the filer of the income

        tax returns files for bankruptcy and the filer’s matter is referred to the Bankruptcy Unit. Debtor’s

        Counsel suspects there are times when the general records of the Michigan Department of Treasury are

        not passed on to the Bankruptcy Unit and it can appear from the perspective of the Bankruptcy Unit as

        though tax returns were not filed when in fact they had been.

   10. Debtor is in the process of ordering a copy of his 2017 Michigan income tax return from the Michigan

        Department of Treasury and has not yet received a copy of it.

   11. Therefore, the Proof of Claim filed by Michigan Department of Treasury should be modified to reflect

        the income tax returns for tax years 2017 through 2019 have been filed.

   12. To the extent there is a difference between the priority and unsecured assessed Tax Deficiency listed

        on PACER Claim 8-1 and the actual priority and unsecured Tax Deficiency based upon the 2017

        through 2019 Michigan income tax returns filed by Debtor, the Michigan Department of Treasury must

        amend its proof of claim to reflect the actual priority and unsecured Tax Deficiency.




20-48022-mlo        Doc 50      Filed 03/11/21         Entered 03/11/21 09:59:22                Page 3 of 5
        WHEREFORE, Debtor requests this Honorable Court modify the Proof of Claim in accordance with the

foregoing.



Dated: March 11, 2021                                   /s/ Michael Benkstein
                                                        Michael Benkstein (P69778)
                                                        The Law Offices of Joumana Kayrouz, PLLC
                                                        24370 Northwestern Hwy
                                                        Southfield, MI 48075
                                                        248-557-3645
                                                        mbenkstein@joumanakayrouz.com




  20-48022-mlo          Doc 50   Filed 03/11/21      Entered 03/11/21 09:59:22         Page 4 of 5
                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION-DETROIT

IN RE:

William Harrison,                                                       CHAPTER 7
                                                                        CASE NO: 20-48022
                                                                        JUDGE: Oxholm
       Debtor.
__________________________________/



     ORDER GRANTING OBJECTION TO PROOF OF CLAIM OF MICHIGAN DEPARTMENT OF
                        TREASURY FILED JANUARY 14, 2021

         IT IS HEREBY ORDERED the Proof of Claim of Michigan Department of Treasury filed January 14,

2021 is modified to reflect Debtor has filed his Michigan income tax returns for tax years 2017 through 2019.

         IT IS FURTHER ORDERED should there be a difference between the priority and unsecured assessed Tax

Deficiency listed on PACER Claim 8-1 and the actual priority and unsecured Tax Deficiency based upon the 2017

through 2019 Michigan income tax returns filed by Debtor, the Michigan Department of Treasury shall amend its

proof of claim to reflect the actual priority and unsecured Tax Deficiency.




                                                      Exhibit 1




  20-48022-mlo           Doc 50       Filed 03/11/21        Entered 03/11/21 09:59:22             Page 5 of 5
